Order setting aside verdict reversed upon the law and the facts, without costs in this court, and verdict reinstated. The evidence justified the jury in finding that although the certificate of lunacy made by defendants was irregular, plaintiff was in fact insane, and, therefore, suffered only nominal damages. Besides, in summing up, plaintiff’s attorney asked the jury to bring in a verdict in favor of plaintiff, even if it should be for only one dollar. The jury having acceded to his request, we think it cannot now be said that the verdict was inadequate. (People v. Cohen, 223 N. Y. 406, 429.) Kelly, P. J., Jayeox, Manning, Young and Kapper, JJ., concur.